Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 2/1/2019 and 4/30/2020 have been fully considered.  Initialed copies of said IDSs are enclosed herein.
Drawings
The drawings filed 11/01/2018 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is held to be indefinite because there is no antecedent basis for the term “the composition”.  Herein said term is understood to refer to the “curable composition”.

With regards to claim 2, said claim is held to be indefinite because there is no antecedent basis for the term “the composition”.  Herein said term is understood to refer to the “curable composition”.
	With regards to claim 3, said claim is held to be indefinite because the term “more particularly a preferably blocked compound from the group….” renders the claim indefinite because it is unclear if the initiator is limited to the preferred compounds or if the initiator may be any compound.
	Additionally, claim 3 is indefinite because there is no antecedent basis for the terms “the Lewis and/or Bronsted acids,” and “the Lewis and/or Bronsted bases.”
	Claim 4 is held to be indefinite because it is unclear what members are included in t the claimed group.  Specifically, the term “more particularly” renders the claim indefinite because it is unclear if the subsequent limitation is required by the claim.
With regards to claim 6, said claim is held to be indefinite because there is no antecedent basis for the term “the composition”.  Herein said term is understood to refer to the “curable composition”.
Claim 6 is further held to be indefinite because it is unclear what members are included in the claimed group.  Specifically, the term “more particularly” renders the claim indefinite because it is unclear if the subsequent limitation is required by the claim.
With regards to claim 7, said claim is held to be indefinite because there is no antecedent basis for the term “the composition”.  Herein said term is understood to refer to the “curable composition”.
Claim 7 is further held to be indefinite because it is unclear what members are included in the claimed group.  Specifically, the term “more particularly” renders the claim indefinite because it is unclear if the subsequent limitation is required by the claim.

With regards to claim 9, said claim is held to be indefinite because there is no antecedent basis for the term “the at least one monomer.”  Here said term is understood to reader to the “at least one ionically polymerizable monomer” of claim 1.
With regards to claim 10, said claim is held to be indefinite because it is unclear what members are included in the claimed group.  Specifically, the term “more particularly” renders the claim indefinite because it is unclear if the subsequent limitation is required by the claim.
With regards to claim 12, said claim is held to be indefinite because it is unclear what members are included in the claimed group.  Specifically, the term “more particularly” renders the claim indefinite because it is unclear if the subsequent limitation is required by the claim.
With regards to claim 13, said claim is held to be indefinite because it is unclear what members are included in the claimed group.  Specifically, the term “more particularly” renders the claim indefinite because it is unclear if the subsequent limitation is required by the claim.
With regards to claim 14, said claim is held to be indefinite because it is unclear what is meant by “bionic polymerization.”  Herein, said term is understood to be “ionic polymerization.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-8 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/049262 (herein referred to as BASF).
BASF teaches (see claims) a method for producing a coated packaging material, comprising the following steps:
a) providing a cellulose-containing substrate (" paper or board substrate"; see claim 1);
b) coating at least one surface region of the substrate with a curable composition and curing the composition, forming a primer layer (see claim 1, step " A)"; and
c) producing a metal-containing layer on at least one surface region of the primer layer (see claim 1, step " C)").
The composition used in step b) contains at least one ionically polymerizable monomer (inter alia " vinyl ether" and " epoxy acrylate"; see page 14, lines 8-43; page 18, lines 6-11; see page 19, lines 10-18; see claims 9 and 10) which is cured by means of ionic polymerization (see page 10, line 20 — page 13, line 9, a list of possible cationic photoinitiators; UV curing).  The curable composition can further contain a solvent (see page 17, lines 19-25) and particles (page 17, line 43 —page 1, line 4) and can be applied to the substrate by means of a smoothing coating process or by means of a printing process (page 19, lines 20-23).
With regards to claim 2, curing may be done cationically (page 24, lines 22+).
With regards to claim 3, the composition may further comprise an initiator (page 13).
With regards to claim 4, the at least one ionically polymerizable monomer may be" vinyl ether" and " epoxy acrylate" (see page 14, lines 8-43; page 18, lines 6-11; see page 19, lines 10-18; see claims 9 and 10).
With regards to claim 5, the coating is understood to be applied under ambient conditions (see examples) which reads on the claimed atmospheric humidity limitations.

With regards to claim 7, the composition may comprise a number of different additives, including inorganic oxide particles (page 17, lines 45+).
With regards to claim 8, the composition may further comprise solvent (page 17, lines 19+).
With regards to claim 10, the coating can be applied to the substrate by means of a smoothing coating process or by means of a printing process (page 19, lines 20-23).
With regards to claim 12, the metal may be applied as a metallic paint or by physical or chemical vapor deposition.
With regards to claim 13, the top layer may be applied to the metal containing layer (see page 25). 
With regards to claims 14-16, the laminate produced may be used for packaging (page 25, line 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/049262 (herein referred to as BASF), as applied to claims above.
BASF is relied upon as above, but does not teach the ionic polymerization may be terminated as claimed.  However, it is known in the art to terminate an ionic polymerization reaction by contact with a terminating agent (see e.g. Us., 5,281,368 @ col 9, lines 59+).  Thus, it would have been obvious to one of ordinary skill in the art to include a terminating agent in the composition of BASF in order to terminate polymerization at the desired stage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/ Primary Examiner, Art Unit 3649